
	

115 HR 5970 : Modernizing Disclosures for Investors Act
U.S. House of Representatives
2018-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5970
		IN THE SENATE OF THE UNITED STATES
		July 11, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To require the Securities and Exchange Commission to carry out a cost benefit analysis of the use
			 of Form 10-Q and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Modernizing Disclosures for Investors Act. 2.Form 10–Q analysis (a)In generalThe Securities and Exchange Commission shall conduct an analysis of the costs and benefits of requiring reporting companies to use Form 10–Q for submitting quarterly financial reports. Such analysis shall consider—
 (1)the costs and benefits of Form 10–Q to emerging growth companies; (2)the costs and benefits of Form 10–Q to the Commission in terms of its ability to protect investors, maintain fair, orderly, and efficient markets, and facilitate capital formation;
 (3)the costs and benefits of Form 10–Q to other reporting companies, investors, market researchers, and other market participants, including the costs and benefits associated with—
 (A)the public availability of the information required to be filed on Form 10–Q; (B)the use of a standardized reporting format across all classes of reporting companies; and
 (C)the quarterly disclosure by some companies of financial information in formats other than Form 10–Q, such as a quarterly earnings press release;
 (4)the costs and benefits of alternative formats for quarterly reporting for emerging growth companies to emerging growth companies, the Commission, other reporting companies, investors, market researchers, and other market participants; and
 (5)the expected impact of the use of alternative formats of quarterly reporting by emerging growth companies on overall market transparency and efficiency.
 (b)Report requiredNot later than 180 days after the date of enactment of this Act, the Commission shall issue a report to Congress that includes—
 (1)the results of the analysis required by subsection (a); and (2)recommendations for decreasing costs, increasing transparency, and increasing efficiency of quarterly financial reporting by emerging growth companies.
				
	Passed the House of Representatives July 10, 2018.Karen L. Haas,Clerk
